UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011 Commission file number 000-54093 IMETRIK M2M SOLUTIONS INC. (Formerly known as Montreal Services Company) (Exact Name of Small Business Issuer as specified in its charter) NEVADA (State or other Jurisdiction of Incorporation or Organization) 740 Notre-Dame Street W Suite 1555 Montreal, Quebec Canada H3C 3X6 (Address of principal executive offices) (514) 904-2333 (Issuer’s telephone number, including area code) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes []No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act:Yes [X]No [] Indicate by check mark whether the registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (SS 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES []NO [X] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulations S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 if the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes [X]No [] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of August 10, 2011 - $1,142,250 TABLE OF CONTENTS Page PART I Item 1. Business. 3 Item 1A. Risk Factors. 5 Item 1B. Unresolved Staff Comments. 5 Item 2. Properties. 5 Item 3. Legal Proceedings. 5 PART II Item 5. Market Price for the Registrant’s Common Equity, Related Stockholders Matters and Issuer Purchases of Equity Securities. 6 Item 6. Selected Financial Data. 7 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 7 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 11 Item 8. Financial Statements and Supplementary Data. 11 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 21 Item 9A. Evaluation of Disclosure Controls and Procedures. 21 Item 9B. Other Information. 22 PART III Item 10. Directors and Executive Officers, Promoters and Corporate Governance. 22 Item 11. Executive Compensation. 25 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 27 Item 13. Certain Relationships and Related Transactions, and Director Independence. 27 Item 14. Principal Accounting Fees and Services. 27 PART IV Item 15. Exhibits and Financial Statement Schedules. 29 Signatures 30 Exhibit Index 31 -2- PART I. ITEM 1.BUSINESS. iMetrik M2M’s mission is to be recognized as a world leading solution provider of wireless communication services designed to control and manage the access and use of virtually any asset from “anywhere-to-anywhere” in the world. This is the world of Machine-to-Machine, the “Internet of Things”. With the combination of its embedded device, global network and web service, the iMetrik M2M platform moves the information from the source directly to the desktop, greatly reducing cost and implementation time, at the same time helping develop new service offerings and open up new markets. iMetrik’s M2M solutions improve the management of remote assets. The Company provides technically sophisticated, user friendly web-based access to the operating information gathered from remote assets such as stationary equipment like motors, vending machines, heating and air conditioning systems, through the use of an open wireless platform. This information is tailored to meet client’s financial, operational and/or security needs. Our system solution includes rugged devices with wireless communication, a GPS chipset, sensors, and web-applications to monitor assets, warn managers of out of tolerance situations and provide timely and accurate information about asset utilization in order to feed key decision-making. The solution combines wireless devices, embedded operating systems, a wireless gateway to the network carriers, web applications and a secure hosting environment to provide carrier grade service to customers. History We were incorporated under the laws of the State of Nevada on May 6, 2009. We were originally formed with the intent of creating a profitable service for placing Canadian citizens in accounting positions with Canadian corporations.From the date of our incorporation until August 5, 2010, we were in the business of placing Canadian citizens in accounting positions with Canadian accounting firms and corporations located in the Province ofQuebec. On August 5, 2010, we filed a Certificate of Amendment with the State of Nevada, changing our name from “Montreal Services Company” to “iMetrik M2M Solutions Inc.” to reflect the new business orientation of the Company to be a solution provider of wireless communication services designed to control and manage the access and use of virtually any asset from “anywhere-to-anywhere” in the world. Our shares of common stock are traded on the Bulletin Board operated by the Financial Industry Regulatory Authority under the symbol IMEK. We maintain our statutory registered agent's office at 1000 East William Street, Suite 204, Carson City, Nevada 89701 and our business office is located at 740 Notre-Dame Street W, Suite 1555, Montreal, Quebec, Canada H3C 3X6. Our management has no expertise in providing any such services. Michel St-Pierre, our sole officer and director, is responsible for all of our operations. Overview On January 28, 2011, we signed a Business Development Agreement with iMetrik Global Inc., granting an exclusive license to use the iMetrik platform, including devices, network, and applications, to bring solutions to the Machine-to-Machine (“M2M”) market. -3- Under the terms of the agreement, iMetrik M2M Solutions Inc. will have the exclusive right to market and distribute M2M solutions for stationary asset markets worldwide using the iMetrik technologies developed over the last six years, as well as developing new applications based on the iMetrik platform. This includes industrial, commercial and personal market segments such as building management, lighting systems, vending machines, point of sale terminals, information technology equipment, power supply systems, remote healthcare monitoring and mobile internet devices. M2M refers to solutions that enable machines to communicate with a central server without requiring human intervention. M2M is not a new technology. In fact, it is based on a combination of several mature electronics, information and telecommunications technologies. M2M is mainly driven by the wide adoption of wireless network technologies, which served to open new markets namely for mobile assets, ease deployment and greatly reduce costs. Over the past few years, standardized packet data wireless technologies, such as GSM/GPRS, WiFi, and adoption of Internet Protocol (IP) standards have enabled the creation of M2M solutions previously not economically viable nor technically possible. As observed in many industries, the adoption of standards has accelerated implementation of M2M solutions. Many different asset-intensive industries, and particularly large enterprises, are now aware of the potential benefits that M2M represents for their operations, for example, helping reduce costs and optimize the utilization of resources and assets. Additionally these solutions can assist in preventive maintenance services, or launching new product offerings, creating new sources of revenue. Inefficient management of assets, especially in asset-intensive industries such as utilities, transportation, discrete and process manufacturing, leads to overspending, lost production time, and dissatisfied customers.As a result these can erode corporate profitability. To improve asset utilization companies are adopting enterprise asset management solutions to enhance overall profitability; asset utilization and asset performance; reduce equipment downtime; and increase inventory turns. Geographical market We promote our services in North America.We intend to expand our operations to other geographical areas as we generate additional adequate revenues. Market Numerous market sectors fall comfortably under the M2M umbrella due to the need to respond to a wide array of requirements, depending on the nature of the machine and its location. The company has the exclusive right to market and distribute M2M solutions for stationary asset markets worldwide using the iMetrik technologies developed over the last six years, as well as developing new applications based on the iMetrik platform. This includes industrial, commercial and personal market segments such as building management, lighting systems, vending machines, point of sale terminals, information technology equipment, power supply systems, security, remote healthcare monitoring and mobile internet devices. The company will initially focus on Equipment Monitoring markets representing a $100 billion market opportunity. Website We created and are maintaining a website which allows us to market our services on the Internet. Competition Because we are small and in a start-up phase, we face stiff competition from other employment agencies that have far more capital than we do.Our competitive position within the industry is negligible in light of the fact that we have just started our operations.Older, well established employment Companies with records of success will attract qualified clients away from us.There are numerous competitors within our field.These -4- competitors are moderately sized and ones we hope toemulate in the future. Those Companies have established reputations and have built extensive client relationships within the industry.Since we have just started operations, we cannot compete with them on the basis of reputation.We compete with them on the basis of price and services and we hope to be able to provide a higher quality personal service to our initial customers.We do this by spending and devoting more time to clients.We believe this higher quality personal service distinguishes us. Regulations Our services are subject to federal, state, provincial and local laws and regulations concerning business activities generally. In Quebec we will be subject to the Civil Code of Quebec.There are no Canadian regulations pertaining to our business with which we need to comply other than registering provincially as a foreign corporation.We are not obligated to register as a foreign corporation until we initiate operations.We have registered as a foreign corporation in the Province of Quebec. Employees and employment agreements At present, we had two employment contracts. During the fiscal year ended May 31, 2011, we signed a Consulting Agreement with Jean-Paul Langlais pursuant to which, Mr. Langlais was providing sales, marketing, corporate development and management consulting services relating to the corporate activities of our Company. The “Engagement Period” is for one year. During the fiscal year ended May 31, 2011, we signed a Consulting Agreement with Michel St-Pierre pursuant to which, Mr. St-Pierre was providing the services to serve in the capacity of President and Chief Executive Officer of our company. The “Engagement Period” is for one year. We presently do not have pension, health, annuity, insurance, stock options, profit sharing or similar benefit plans; however, we may adopt plans in the future.There are presently no personal benefits available to our officers and directors.Mr. St-Pierre handles our administrative duties. ITEM 1A.RISK FACTORS. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. ITEM 1B.UNRESOLVED STAFF COMMENTS. None. ITEM 2.PROPERTIES. We do not own any real estate. We do not plan on investing in real estate in the near future. The Company believes that its current office facilities will be sufficient for the foreseeable future. ITEM 3.LEGAL PROCEEDINGS. We are not presently a party to any litigation. -5- PART II ITEM 5. MARKET PRICE FOR THE REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Fiscal Year High Bid Low Bid Fourth Quarter: 3/1/11 to 5/31/11 Third Quarter: 12/1/10 to 2/28/11 Second Quarter: 9/1/10 to 11/30/10 First Quarter: 6/1/10 to 8/30/10 Fiscal Year High Bid Low Bid Fourth Quarter: 3/1/10 to 5/31/10 Third Quarter: 12/1/09 to 2/28/10 Second Quarter: 9/1/09 to 11/30/09 First Quarter: 6/1/09 to 8/30/09 Our shares of common stock are traded on the Bulletin Board operated by the Financial Industry Regulatory Authority (FINRA) under the symbol IMEK. The shares trading of our common stock began on July 6, 2010. Holders As of May 31, 2011, we had forty stockholders of record. Dividends We have never declared or paid cash dividends. There are currently no restrictions which limit our ability to pay dividends in the future. Securities authorized for issuance under equity compensation plans There is no equity compensation plan at the present time. Section 15(g) of the Securities Exchange Act of 1934 Our company’s shares are covered by Section 15(g) of the Securities Exchange Act of 1934, as amended that imposes additional sales practice requirements on broker/dealers who sell such securities to persons other than established customers and accredited investors (generally institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouses). For transactions covered by the Rule, the broker/dealer must make a special suitability determination for the purchase and have received the purchaser’s written agreement to the transaction prior to the sale. Consequently, the Rule may affect the ability of broker/dealers to sell our securities and also may affect your ability to sell your shares in the secondary market. -6- Section 15(g) also imposes additional sales practice requirements on broker/dealers who sell penny securities. These rules require a one page summary of certain essential items. The items include the risk of investing in penny stocks in both public offerings and secondary marketing; terms important to in understanding of the function of the penny stock market, such as “bid” and “offer” quotes, a dealers “spread” and broker/dealer compensation; the broker/dealer compensation, the broker/dealers duties to its customers, including the disclosures required by any other penny stock disclosure rules; the customers rights and remedies in causes of fraud in penny stock transactions; and, the NASD’s toll free telephone number and the central number of the North American Administrators Association, for information on the disciplinary history of broker/dealers and their associated persons. The application of the penny stock rules may affect your ability to resell your shares. ITEM 6.SELECTED FINANCIAL DATA. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Operations The following discussion of the financial condition and results of our operations should be read in conjunction with the financial statements and the related notes thereto included elsewhere in this Annual Report on Form 10-K for the year ended May 31, 2011 (this “Report”). This report contains certain forward-looking statements and our future operating results could differ materially from those discussed herein. Certain statements including, without limitation, statements containing the words "believes", "anticipates," "expects" and the like, constitute "forward-looking statements". Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Given these uncertainties, readers are cautioned not to place undue reliance on such forward-looking statements. We disclaims any obligation to update any such factors or to announce publicly the results of any revisions of the forward-looking statements contained or incorporated by reference herein to reflect future events or developments. Since inception, we have incorporated the company, retained an attorney to prepare a registration statement, retained an auditor to audit our financial statements, and prepared a registration statement.We have created and are maintaining a website which allows us to market our services on the Internet. We have started our operations. On August 5, 2010, we changed our name from “Montreal Services Company” to “iMetrik M2MSolutions Inc.” On August 5, 2010, under a certificate of action without a meeting of shareholders, our shareholder who controls 86.78% of the voting power approved an amendment to our articles of incorporation whereby we increased our authorized shares of common stock from 100,000,000 shares to 500,000,000 shares with a par value of $0.00001 per share. The shareholder approved that the Company pay a stock dividend of 9 additional shares of common stock for each 1 share of common stock outstanding. The record date for the stock dividend will be August 19, 2010. -7- Over the past few months, we have hired independent contractors that have worked on developing M2M systems to serve major clients that are counting on us to open new markets for them in wireless M2M, the "Internet of Things". They have evaluated, implemented and are presently testing a functional prototype solution that enables the integration of 3rd party USB device into cellular gateway to connect through iMetrik-M2M platform. Michel St-Pierre, our sole officer and director, is responsible for all of our operations. Our auditors have issued a going concern opinion. This means that our auditors believe there is substantial doubt that we can continue as an on-going business for the next twelve months unless we obtain additional capital to pay our bills. This is because we have generated small revenues. We believe the technical aspects of our website are sufficiently developed for our operations. We must raise cash from sources other than operations. Our only other source for cash at this time is investments by others in our Company. We must raise cash to continue our project implementation and continue our operations. If we are unable to attract users of our services, or if we are unable to attract enough clients to utilize our services, we may quickly use up the proceeds from our first offering and will need to find alternative sources, like a second public offering, a private placement of securities, or loans from our officers or others in order for us to maintain our operations. At the present time, we have not made any arrangements to raise additional cash, other than through this offering. Business Plan We intend to be a provider of wireless communication services designed to control and manage the access and use of virtually any asset from “anywhere-to-anywhere” in the world. This is the world of Machine-to-Machine, the “Internet of Things”.With the combination of its embedded device, global network and web service, the iMetrik M2M platform moves the information from the source directly to the desktop, greatly reducing cost and implementation time, at the same time helping develop new service offerings and open up new markets. We intend to concentrate on recurring service revenues, as more and more product functionalities will be marketed, thus building a large base for pay-per-use fees, which will be based on the nature of the service rendered. The initial sales strategy consisted in identifying existing sales organizations which were subject matter experts (SME) in the verticals they served, and allowing them to sell under their own brand name. The strong recognition by the market of the superiority of the iMetrik product over all competition leads us to undertake selling under our own brand in the verticals being currently addressed, as well as in future verticals. When stand-alone branding will not be feasible, co- branding will be preferred. Our method of developing value is based upon technological vertical integration. The company offers its clients a complete wireless service delivery chain to allow them to efficiently deploy M2M solutions worldwide. iMetrik M2M enables an “M2M Solution in a box,” a one-stop-shop or an end-to-end wireless solution allowing their clients to quickly deploy and compete in the M2M wireless space. Through its license from iMetrik Global, we act as an MVNO, operating in the M2M ecosystem. The company supplies wireless devices and web applications but without the ownership of the radio frequencies. MVNOs, by definition, are companies that provide wireless devices, applications, and purchase wholesale airtime on an existing wireless network to provide their own branded services to end-users. -8- To the market segments initially addressed, our offering covers the entire value chain: Device, Network and Application. Due to its unique technology, the company is able to market various ranges of service. Large organizations, for instance, could decide to host the data themselves and manage the client interface, while using our device, network access and application enablers. At the other end of the spectrum, some clients might need to operate with a modified device, integrating the actual network access component of our device. Content providers could market their own applications to iMetrik M2M’s installed base of customers. Finally, we may also partner with mobile carriers to provide network access to a growing number of M2M service providers. In all cases, we will favor revenue models based on recurring usage service fees, based on the value of the service for the end user. Results of Operations For the Twelve Month Period ended May 31, 2011 Overview We posted net losses of $318,267 for the year ended May 31, 2011 as compared to net losses of $31,512 last year. The loss resulted mainly from selling, general and administrative expenses. For the year ended May 31, 2011, the Company has spent $165,275 in professional fees, $105,000 in salary and $23,384 in research and development. Sales For the year ended May 31, 2011 we had no gross revenues as compared to gross revenues of $600 in 2010. Total Cost and Expenses For the year ended May 31, 2011, we incurred total costs and expenses of $318,267. This compared $32,112for last year. Of the foregoing, $308,609 was for selling, general and administration expenses and $9,658 was for interest on our liabilities. Interest We calculate interest in accordance with the respective note payable. For the year ended May 31, 2011, we charged $9,658. This compared to $2,461 for last year. The increase is caused by short term loans with high interest. Liquidity and Capital Resources At May 31, 2011, we had $15,324 in cash, as opposed to $69,882 in cash at May 31, 2010. Total cash requirements for operations for the twelve month period ended May 31, 2011 was $142,156. As a result of its new business plan, management estimates that cash requirements through the end of the fiscal year ended May 31, 2012 will be between $100,000 to $250,000. As of the date of this Report, we do not have available resources sufficient to cover the expected cash requirements through the end of the second quarter of 2012 or the balance of the year. As a result, there is substantial doubt that we can continue as an ongoing business without obtaining additional financing. Management's plans for maintaining our operations and continued existence include selling additional equity securities and borrowing additional funds to pay operational expenses. There is -9- no assurance we will be able to generate sufficient cash from operations, sell additional shares of Common Stock or borrow additional funds. Our inability to obtain additional cash could have a material adverse effect on our financial position, results of operations and our ability to continue our existence. If our losses continue and we are unable to secure additional financing, we may ultimately be required to seek protection from creditors under applicable bankruptcy laws. At May 31, 2011, we had total current liabilities of $316,952 compared to total current liabilities of 52,643 at May 31, 2010. The liabilities are mainly due to (i) accrued operational costs ($85,544) and (ii) loan notes from shareholders ($120,083) and (iii) loan note payable ($111,325). On May 31, 2011 we received loans from Michel St-Pierre, our sole officer and director, in the amount of $72,083. These loans carried an interest of 10% and is payable on demand. Our financial condition raises substantial doubt about our ability to continue as a going concern. Management's plan for our continued existence includes selling additional stock through private placements and borrowing additional funds to pay overhead expenses while maintaining marketing efforts to raise our sales volume. Our future success is dependent upon our ability to achieve profitable operations, generate cash from operating activities and obtain additional financing. There is no assurance that we will be able to generate sufficient cash from operations, sell additional shares of common stock or borrow additional funds. Our inability to obtain additional cash could have a material adverse effect on our financial position, results of operations and our ability to continue as a going concern. This section includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this Memorandum. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. We have only had operating losses which raise substantial doubts about our viability to continue our business and our auditors have issued an opinion expressing the uncertainty of our Company to continue as a going concern. If we are not able to continue operations, investors could lose their entire investment in our Company. Limited Operating History We have a history of operating losses, and may continue to incur operating losses. We experienced losses during the fiscal year ending May 31, 2011. With respect to the audited year ending May 31, 2011, we incurred losses of $318,267 (compared with losses of $31,512 for the same period last year). We had negative working capital for the year ending May 31, 2011 of $301,028, (compared with positive working capital of $17,239 for the same period last year), and a stockholders' deficiency of $301,028 as of May 31, 2011 (compared with a stockholders' equity of $17,239 audited as of May 31, 2010).All of these developments raise substantial doubt about our ability to continue as a going concern. As a result of these losses and the losses incurred as of May 31, 2011, our auditors may issue an opinion in their audit report for the year ended May 31, 2011 expressing uncertainty about the ability of our Company to continue as a going concern. This means that there is substantial doubt whether we can continue as an ongoing business without additional financing and/or generating profits from our operations. We have no operations upon which to base an evaluation of our performance. We were previously in the business of providing consultation to business executives. We were never retained by anyone to provide such services. Accordingly, we have very limited business operating history.In November, 2009 we placed a Canadian citizen in a temporary accounting position with a Canadian corporation. The contract was for one month. -10- Contractual Obligations The Company is not party to any contractual obligations. Off Balance Sheet Arrangements We have no off balance sheet arrangements other than as described above. We have not entered into any other financial guarantees or other commitments to guarantee the payment obligations of any third parties. We have not entered into any derivative contracts that are indexed to our shares and classified as shareholder’s equity or that are not reflected in our consolidated financial statements. Furthermore, we do not have any retained or contingent interest in assets transferred to an unconsolidated entity that serves as credit, liquidity or market risk support to such entity. We do not have any variable interest in any unconsolidated entity that provides financing, liquidity, market risk or credit support to us or engages in leasing, hedging or research and development services with us. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. INDEX TO FINANCIAL STATEMENTS Index REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-1 Balance Sheet F-2 Statement of Stockholders’ Equity (Deficiency) F-3 Statements of Operations F-4 Statements of Cash Flows F-5 Notes to Financial Statements F-6 -11- Paritz & Company, P.A. 15 Warren Street, Suite 25 Hackensack, New Jersey 07601 (201)342-7753 Fax: (201) 342-7598 E-Mail: paritz @paritz.com Certified Public Accountants REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Imetrik M2M Solutions, Inc. (Formerly known as Montreal Services Company) Mont St-Hilaire, Quebec CanadaJ3H 4T7 We have audited the accompanying balance sheet of Imetrik M2M Solutions, Inc (formerly known as Montreal Services Company). as of May 31, 2011 and the related statements of operations, changes in stockholders’ equity (deficiency) and cash flows for the year ended May 31, 2011 and the period from inception (May 6, 2009) to May 31, 2011 These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Imetrik M2M Solutions, Inc. (formerly known as Montreal Services Company) as of May 31, 2011 and the results of its operations and its cash flows for the year ended May 31, 2011 and for the period from inception (May 6, 2009) to May 31, 2011, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 3, the accompanying financial statements have been prepared assuming the Company will continue as a going concern.The ability of the Company to continue as a going concern is dependent upon, among other things, its successful execution of its plan of operations and ability to raise additional financing.There is no guarantee that the Company will be able to raise additional capital or sell any of its products or services at a profit.In addition, the Company posted a net loss of $318,267 for the year ended May 31, 2011 and has incurred operating losses since it’s inception. The Company had no in revenue for the year ended May 31, 2011.These factors, among others, raise substantial doubt regarding the Company’s ability to continue as a going concern.The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. PARITZ & COMPANY, P.A. Hackensack, New Jersey August 5, 2011 F-1 -12- IMETRIK M2M SOLUTIONS INC. (Formerly known asMONTREAL SERVICES COMPANY) BALANCE SHEET May 31, ASSETS CURRENT ASSETS Cash $ $ Account receivable TOTAL CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIENCY) CURRENT LIABILITIES: Note payable-stockholders (note 5) Note payable (note 5) - Accrued expenses and sundry current liabilities (note 4) TOTAL CURRENT LIABILITIES $ $ STOCKHOLDERS' EQUITY (DEFICIENCY) Common stock $ $ 58 Additional paid in capital Offering costs Accumulated Deficit TOTAL STOCKHOLDERS' EQUITY (DEFICIENCY) $ $ TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIENCY) $ $ F-2 -13- IMETRIK M2M SOLUTIONS INC. (Formerly known asMONTREAL SERVICES COMPANY) STATEMENTS OF STOCKHOLDERS EQUITY (DEFICIENCY) Period of inception (May 6, 2009) to May 31, 2011 Stockholders Equity (Deficiency) Stockholders Equity (Deficiency) Shares Common stock Authorized Shares, Par value $0,00001 Additional paid in Capital Accumulated Deficit Offering Costs Total Period of inception (May 6, 2009) - $ - $ - $ - $ - $ - Proceeds from the issuance of common stock 50 - - - 50 Offering costs - - Net Loss - - May 31, 2009 50 - Proceeds from the issuance of Common stock 8 - - Offering costs - - Net Loss - - May 31, 2010 58 Stock dividend (note 7) - Net Loss May 31, 2011 $ F-3 -14- IMETRIK M2M SOLUTIONS INC. (Formerly known asMONTREAL SERVICES COMPANY) STATEMENTS OF OPERATIONS Year ended May 31, Period from inception (May 6, 2009 ) to May 31, 2011 SALES $ - $ COSTS AND EXPENSES: - - Selling, general and administrative Research and Development Interest Exchange loss - 3 TOTAL COSTS AND EXPENSES NET LOSS $ $ Net (Loss) Gain Per Share $ $ Average weighted Number of Shares F-4 -15- IMETRIK M2M SOLUTIONS INC. (Formerly known asMONTREAL SERVICES COMPANY) STATEMENTS OF CASH FLOWS Year ended May 31, 2011 Period from inception (May 6, 2009 ) to May 31, 2011 Net (loss) gain $ $ Changes in operating assets and liabilities: Account receivable - Accrued expenses and sundry current liabilities Net cash used by operating activities $ $ Financing activities Sale of common stock Offering costs Proceeds of loans payable shareholder Proceeds of loans payable Net cash provided by financing activities $ $ Decrease in cash Cash- beginning of period - Cash - end of period $ $ F-5 -16- IMETRIK M2M SOLUTIONS INC. (Formerly known asMONTREAL SERVICES COMPANY) NOTES TO FINANCIAL STATEMENTS NOTE 1-NATURE OF BUSINESS The Company was incorporated under the laws of the State of Nevada on May 6, 2009. The Company’s specific goal was to create a profitable service for placing Canadian citizens in accounting positions with Canadian corporations. On August 5, 2010, we changed our name to iMetrik M2M Solutions Inc. to reflect our new business purpose of bringing solutions to the Machine-to-Machine market ( Machine-to-Machine (M2M) refers to technologies that allow both wireless and wired systems to communicate with other devices of the same ability). Initially the Company wants to cover applications for fixed assets. NOTE 2-SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES CASH AND CASH EQUIVALENTS The Company considers all highly liquid debt instruments with original maturities not exceeding three months to be cash equivalents. The Company cash balances accounts at institution are insured by the Federal Deposit Insurance Corporation up to $250,000. The Company’s accounts at these institutions may, at times, exceed the federally insured limits. The Company has not experienced any losses in such accounts. FAIR VALUE MEASUREMENTS The Company adopted the provisions of ASC Topic 820, "Fair Value Measurements and Disclosures", which defines fair value as used in numerous accounting pronouncements, establishes a framework for measuring fair value and expands disclosure of fair value measurements. The estimated fair value of certain financial instruments, including cash and cash equivalents, deposits, prepaid expenses, notes payable, and accrued expenses are carried at historical cost basis, which approximates their fair values because of the short-term nature of these instruments. MC 820 defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. ASC 820 also establishes a fair value hierarchy, which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. MC 820 describes three levels of inputs that may be used to measure fair value: * level l - quoted prices in active markets for Identical assets or liabilities * level 2 - quoted prices for similar assets and liabilities in active markets or inputs that are observable * level 3 - inputs that are unobservable (for example cash flow modeling inputs based on assumptions) INCOME TAXES The asset and liability approach is used to account for income taxes by recognizing deferred tax assets and liabilities for the expected future tax consequences of temporary differences between the carrying amounts and the tax bases of assets and liabilities. The Company records a valuation allowance to reduce the deferred tax assets to the amount that is more likely than not to be realized. F-6 -17- USE OF ESTIMATES In preparing financial statements, management makes estimates and assumptions that affect the reported amounts of assets and liabilities in the balance sheet and revenue and expenses in the income statement. Actual results could differ from those estimates. LOSS PER COMMON SHARE The basic net loss per common share is computed by dividing the net loss by the weighted average number of common shares outstanding. Diluted net loss per common share is computed by dividing the net loss, adjusted on an "as if converted" basis, by the weighted average number of common shares outstanding plus potential dilutive securities. STOCK BASED COMPENSATION The Company accounts for stock options and similar equity instruments issued in accordance with SFAS No. 123(revised), "Share-Based Payment". Accordingly, compensation costs attributable to stock options or similar equity instruments granted are measured at the fair value at the grant date, and expensed over the expected vesting period. Transactions in which goods or services are received in exchange for the issuance of equity instruments are accounted for based on the fair value of the consideration received or the fair value of the equity instruments issued, whichever is more reliably measurable. ORGANIZATIONAL Organizational costs, which relate to the Company start-up organization, are expenses as incurred. Such costs are included in selling, general and administrative costs. OFFERING COSTS Offering costs, which relate to the Company Registration Statement on form S-1, are taken directly as a reduction of shareholders equity as incurred. RESEARCH AND DEVELOPMENT Research and development costs are charged to expense as incurred. NEW ACCOUNTING PRONOUNCEMENTS From time to time, new accounting pronouncements are issued by the Financial Accounting Standards Board or other standard setting bodies that may have an impact on the Company’s accounting and reporting. The Company believes that such recently issued accounting pronouncements and other authoritative guidance for which the effective date is in the future either will not have an impact on its accounting or reporting or that such impact will not be material to its financial position, results of operations and cash flows when implemented. NOTE 3GOING CONCERN The Company's financial statements have been prepared on a going concern basis, which contemplates the realization of assets and settlement of liabilities and commitments in the normal course of business. The Company posted net loss of $318,267 for the year ended May 31, 2011 as compared to net loss of $31,512 last year. The Company had no revenue for the year ended May 31, 2011.These factors among others raise substantial doubt about the Company's ability to continue as a going concern. F-7 -18- Management's plans for the Company's continued existence include selling additional stock and borrowing additional funds to pay overhead expenses. The Company's future success is dependent upon its ability to achieve profitable operations, generate cash from operating activities and obtain additional financing. There is no assurance that the Company will be able to generate sufficient cash from operations, sell additional shares of common stock or borrow additional funds. The Company's inability to obtain additional cash could have a material adverse effect on its financial position, results of operations and its ability to continue in existence. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. NOTE 4ACCRUED EXPENSES AND SUNDRY CURRENT LIABILITIES Accrued expenses consisted of the following at May 31: Accrued interest $ $ Accrued operating expenses $ $ NOTE 5—PAYABLE In 2011, the Company received loans from Capex Investments Limited in the amount of $111,325. The amount owed to Capex Investments Limited at May 31 is $111,325. These loans carry an interest of 10% and are payable on demand. NOTE 6PAYABLE – STOCKHOLDERS’ In 2009, the Company received loans from Michel St-Pierre, a shareholder, in the amount of $15,050. In 2010, the Company received additional loans from Michel St-Pierre in the amount of $16,835. In 2011, the Company received additional loans from Michel St-Pierre in the amount of $88,198. At May 31, 2011, the loans amounted to $120,083. These loans carry an interest of 10% and are payable on demand. NOTE 7 -CAPITAL STOCK The company is authorized to issue 500,000,000 shares of common stock (par value $0.00001) of which 57,615,000 were issued and outstanding at of May 31, 2011. On January 13, 2010, the Company sold 761,500 shares of common stock (par value $0.00001) for an aggregate consideration of $76,150 and incurred related expenses of $12,155. On September 28, 2010 the Company paid a stock dividend of 9 additional shares of common stock for each 1 share of common stock outstanding. The record date for the stock dividend was August 18, 2010. NOTE 8 -INCOME TAXES Income taxes are provided for using the liability method of accounting in accordance with the Income Taxes Topic of the FASB ASC. Deferred tax assets and liabilities are determined based on differences between the financial reporting and tax basis of assets and liabilities and are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse. A valuation allowance is established when necessary to reduce deferred tax assets to the amount expected to be realized and when, in the opinion of F-8 -19- management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. The computation of limitations relating to the amount of such tax assets, and the determination of appropriate valuation allowances relating to the realizing of such assets, are inherently complex and require the exercise of judgment. As additional information becomes available, we continually assess the carrying value of our net deferred tax assets. As of May 31, 2011 the company had net operating loss carry forwards of approximately $350,073. These net operating losses are being utilized against the reported income for the year ended May 31, 2011. This results in no tax expense or provision for the year. Components of deferred tax assets and liabilities at May 31, 2011 are as follows: Deferred tax asset $ $ Valuation allowance Net deferred tax asset $ 0 $ 0 The Company has recorded a full valuation allowance against its deferred tax asset since it believes it is more likely than not that such deferred tax asset will not be realized. NOTE 9 -COMMITMENTS AND CONTINGENCIES The Company does not have any commitments nor contingencies. NOTE 10 -RELATED PARTY TRANSACTIONS In 2009, the Company received loans from Michel St-Pierre, a stockholder, in the amount of $15,050. In 2010, the Company received loans of $16,835. In 2011, the Company received loans of $88,198.The amount owed to Michel St-Pierre at May 31, 2011 is $120,083. These loans carry an interest of 10% and are payable on demand. In 2011, the Company entered into a Consulting Agreement (the “Agreement”) with Michel St-Pierre to provide us with consulting services relating to financial, accounting and management relating to the corporate activities of the Company’s management.The Agreement has a one year term, and for his services Michel St-Pierre will be paid a fee at the rate of Ninety Six Thousand Dollars ($96,000) per annum. NOTE 11 – SUBSEQUENT EVENTS Management evaluated all activity of the Company through the issue date of the Financial Statements and noted there were no material subsequent events as of that date. NOTE 12 – LITIGATION As of the filing of the present Annual report on form 10-K, the Company considers there was no pending or threatened litigation, claims, or assessments against the Company for its acts or omission. F-9 -20- ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. There have been no disagreements on accounting and financial disclosures from the inception of our company through the date of this Form 10-K. Our financial statements for the period from inception to May 31, 2011, included in this report have been audited by Paritz & Company, PA, as set forth in this annual report. ITEM 9A.CONTROLS AND PROCEDURES. Evaluation of Disclosure Controls and Procedures We maintain “disclosure controls and procedures,” as such term is defined in Rule 13a-15(e) under the Securities Exchange Act of 1934 (the “Exchange Act”), that are designed to ensure that information required to be disclosed in our Exchange Act reports is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission rules and forms, and that such information is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. We conducted an evaluation (the “Evaluation”), under the supervision and with the participation of our Chief Executive Officer (“CEO”) and Chief Financial Officer (“CFO”), of the effectiveness of the design and operation of our disclosure controls and procedures (“Disclosure Controls”) as of the end of the period covered by this report pursuant to Rule 13a-15 of the Exchange Act. Based on this Evaluation, our CEO and CFO concluded that our Disclosure Controls were effective as of the end of the period covered by this report. Limitations on the Effectiveness of Controls Our management, including our CEO and CFO, does not expect that our Disclosure Controls and internal controls will prevent all errors and all fraud. A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the Company have been detected. These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of a simple error or mistake. Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people, or by management or board override of the control. The design of any system of controls also is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions; over time, controls may become inadequate because of changes in conditions, or the degree of compliance with the policies or procedures may deteriorate. Because of the inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur and not be detected. CEO and CFO Certifications Appearing immediately following the Signatures section of this report there are Certifications of the CEO and the CFO. The Certifications are required in accordance with Section 302 of the Sarbanes-Oxley Act of 2002 (the Section 302 Certifications). This Item of this report, which you are currently reading is the information concerning the Evaluation referred to in the Section 302 Certifications and this information should be read in conjunction with the Section 302 Certifications for a more complete understanding of the topics presented. -21- Management’s Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Exchange Act Rule 13a-15(f). The Company’s internal control over financial reporting is a process designed to provide reasonable assurance to our management and board of directors regarding the reliability of financial reporting and the preparation of the financial statements for external purposes in accordance with accounting principles generally accepted in the United States of America. Our internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with accounting principles generally accepted in the United States of America, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal controls over financial reporting may not prevent or detect misstatements. All internal control systems, no matter how well designed, have inherent limitations, including the possibility of human error and the circumvention of overriding controls. Accordingly, even effective internal control over financial reporting can provide only reasonable assurance with respect to financial statement preparation. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Our management assessed the effectiveness of our internal control over financial reporting as of May 31, 2011. In making this assessment, it used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control-Integrated Framework. Based on our assessment, we believe that, as ofMay 31, 2011, the Company’s internal control over financial reporting was effective based on those criteria. Changes in Internal Controls We have also evaluated our internal controls for financial reporting, and there have been no changes in our internal controls or in other factors that could affect those controls subsequent to the date of their last evaluation. ITEM 9B.OTHER INFORMATION. We failed to file a Form 8-K disclosing the execution of a consulting agreement with Michel St-Pierre, which was due at the SEC on June 6, 2011. We failed to file a Form 8-K disclosing the execution of a consulting agreement with Jean-Paul Langlais, which was due at the SEC on June 6, 2011. PART III ITEM 10. DIRECTORS AND EXECUTIVE OFFICERS, PROMOTERS AND CORPORATE GOVERNANCE. The following table presents information with respect to our officers, directors and significant employees as of the date of this Report: -22- Name Age Position Michel St-Pierre 49 president, principal executive officer, principal 941 de Calais street, accounting officer, principal financial officer, Mont St-Hilaire, Quebec, secretary, treasurer and sole member of the board of Canada, J3H 4T7 directors Each director serves until our next annual meeting of the stockholders or unless they resign earlier. The Board of Directors elects officers and their terms of office are at the discretion of the Board of Directors. Each of our directors serves until his or her successor is elected and qualified. Each of our officers is elected by the board of directors to a term of one (1) year and serves until his or her successor is duly elected and qualified, or until he or she is removed from office. At the present time, members of the board of directors are not compensated for their services to the board. Biographical Information Regarding Officers and Directors Michel St-Pierre, President, Principal Executive Officer, Principal Financial Officer, Secretary, Treasurer and sole member of the Board of Directors Mr. St-Pierre has served as our sole officer and director since our inception on May 6, 2009. Mr. St-Pierre is a registered chartered accountant in Quebec, Canada. Before working for the Company, Mr. St-Pierre has served as an officer of the Ecolocap Solutions since July 2006. Mr. St-Pierre has served as Chief Financial Officer of a public shell company, Tiger Renewable Energy Limited (formerly known as Tiger Ethanol International Inc. and Arch Management) since January, 2007 and held positions as the Finance Director (comparable to Corporate Treasurer) at SPB Canada Inc. from 2004-2006, Symbior Technologies Inc. from 2003-2004. Compliance With Section 16(a) of the Securities Exchange Act of 1934 All officer, directors and owners of 10% or more of our shares of common stock have filed all reports required by Section 16(a) of the Securities Exchange Act of 1934, as amended. Conflicts of Interest There are no conflicts of interest.Further, we have not established any policies to deal with possible future conflicts of interest. Audit Committee Financial Expert We do not have an audit committee financial expert. We do not have an audit committee financial expert because we believe the cost related to retaining a financial expert at this time is prohibitive. Further, because we are only beginning our commercial operations, at the present time, we believe the services of a financial expert are not warranted. Involvement in Certain Legal Proceedings During the past ten years, Mr. St-Pierre has not been the subject of the following events: -23- 1. A petition under the Federal bankruptcy laws or any state insolvency law was filed by or against, or a receiver, fiscal agent or similar officer was appointed by a court for the business or property of such person, or any partnership in which he was a general partner at or within two years before the time of such filing, or any corporation or business association of which he was an executive officer at or within two years before the time of such filing; 2. Convicted in a criminal proceeding or is a named subject of a pending criminal proceeding (excluding traffic violations and other minor offenses); 3. The subject of any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining him from, or otherwise limiting, the following activities; i) Acting as a futures commission merchant, introducing broker, commodity trading advisor, commodity pool operator,floor broker, leverage transaction merchant, any other person regulated by the Commodity Futures Trading Commission, or anassociated person of any of the foregoing, or as an investment adviser, underwriter, broker or dealer in securities, or as an affiliated person, director or employee of any investment company, bank, savings and loan association or insurance company, or engaging in or continuing any conduct or practice in connection with such activity; ii) Engaging in any type of business practice; or iii) Engaging in any activity in connection with the purchase or sale of any security or commodity or in connection with any violation of Federal or State securities laws or Federal commodities laws; 4. The subject of any order, judgment or decree, not subsequently reversed, suspended or vacated, of any Federal or State authority barring, suspending or otherwise limiting for more than 60 days the right of such person to engage in any activity described in paragraph 3.i in the preceding paragraph or to be associated with persons engaged in any such activity; 5. Was found by a court of competent jurisdiction in a civil action or by the Commission to have violated any Federal or State securities law, and the judgment in such civil action or finding by the Commission has not been subsequently reversed, suspended, or vacated; 6. Was found by a court of competent jurisdiction in a civil action or by the Commodity Futures Trading Commission to have violated any Federal commodities law, and the judgment in such civil action or finding by the Commodity Futures Trading Commission has not been subsequently reversed, suspended or vacated; 7. Was the subject of, or a party to, any Federal or State judicial or administrative order, judgment, decree, or finding, not subsequently reversed, suspended or vacated, relating to an alleged violation of: i) Any Federal or State securities or commodities law or regulation; or ii) Any law or regulation respecting financial institutions or insurance companies including, but not limited to, a temporary or permanent injunction, order of disgorgement or restitution, civil money penalty or temporary or permanent cease-and-desist order, or removal or prohibition order, or iii) Any law or regulation prohibiting mail or wire fraud or fraud in connection with any business entity; or 8. Was the subject of, or a party to, any sanction or order, not subsequently reversed, suspended or vacated, of any self-regulatory organization (as defined in Section 3(a)(26) of the Exchange Act (15 U.S.C. 78c(a)(26))), any registered entity (as defined in Section 1(a)(29) of the Commodity Exchange Act (7 U.S.C. 1(a)(29))), or any equivalent exchange, association, entity or organization that has disciplinary authority over its members or persons associated with a member. -24- Audit Committee and Charter We have a separately-designated audit committee of the board.Audit committee functions are performed by our board of directors. None of our directors are deemed independent. All directors also hold positions as our officers. Our audit committee is responsible for: (1) selection and oversight of our independent accountant; (2) establishing procedures for the receipt, retention and treatment of complaints regarding accounting, internal controls and auditing matters; (3) establishing procedures for the confidential, anonymous submission by our employees of concerns regarding accounting and auditing matters; (4) engaging outside advisors; and, (5) funding for the outside auditory and any outside advisors engagement by the audit committee. A copy of the audit committee charter is filed as Exhibit 99.2 to our Form 10-K on August 20, 2010. Code of Ethics We have adopted a corporate code of ethics. We believe our code of ethics is reasonably designed to deter wrongdoing and promote honest and ethical conduct; provide full, fair, accurate, timely and understandable disclosure in public reports; comply with applicable laws; ensure prompt internal reporting of code violations; and provide accountability for adherence to the code. A copy of the code of ethics is filed as Exhibit 14.1 to our Form 10-K on August 20, 2010. Disclosure Committee and Charter We have a disclosure committee and disclosure committee charter. Our disclosure committee is comprised of all of our officers and directors. The purpose of the committee is to provide assistance to the Chief Executive Officer and the Chief Financial Officer in fulfilling their responsibilities regarding the identification and disclosure of material information about us and the accuracy, completeness and timeliness of our financial reports.A copy of the disclosure committee charter is filed as Exhibit 99.3 to our Form 10-K on August 20, 2010. As of May 31, 2011, we had one director. Mr. St-Pierre is not independent. ITEM 11.EXECUTIVE COMPENSATION. Compensation of Officers Option award compensation is the fair value for stock options vested during the period, a notional amount estimated at the date of the grant using the Black-Scholes option-pricing model. The actual value received by the executives may differ materially and adversely from that estimated. A summary of cash and other compensation paid in accordance with management consulting contracts for our Principal Executive Officer and other executives for the most recent three years is as follows: Executive Compensation Summary Non- Nonqualified Equity Deferred All Name Incentive Compensa- Other and Stock Option Plan tion Compen- Principal Salary Bonus Awards Awards Compensation Earnings sation Total Position Year (US$) (US$) (US$) (US$) (US$) (US$) (US$) (US$) (a) (b) (c) (d) (e) (f) (g) (h) (i) (j) Michel St-Pierre 0 0 0 0 0 0 President, Treasurer, 0 0 0 0 0 0 CEO, CFO,Secretary 0 0 0 0 0 0 0 0 (1)Includes $48,000 paid pursuant to Consulting Agreement dated May 31, 2011. -25- Employment Contracts During the fiscal year ended May 31, 2011, we signed a Consulting Agreement with Jean-Paul Langlais pursuant to which, Mr. Langlais was providing sales, marketing, corporate development and management consulting services relating to the corporate activities of our Company. The “Engagement Period” is for one year. During the fiscal year ended May 31, 2011, we signed a Consulting Agreement with Michel St-Pierre pursuant to which, Mr. St-Pierre was providing the services to serve in the capacity of President and Chief Executive Officer of our company. The “Engagement Period” is for one year.The consideration to be received by Mr. St-Pierre is $8,000 per month.The consideration to be received by Mr. Langlais is $8,000 per month. Other Executive Officers During 2011, other than those disclosed above, no other employment contracts have been executed by our company for any other executive officer. Retirement, Resignation or Termination Plans We sponsor no plan, whether written or verbal, that would provide compensation or benefits of any type to an executive upon retirement, or any plan that would provide payment for retirement, resignation, or termination as a result of a change in control of our company or as a result of a change in the responsibilities of an executive following a change in control of our company. Directors’ Compensation Fees Earned Nonqualified or Non-Equity Deferred Paid in Stock Option Incentive Plan Compensation All Other Cash Awards Awards Compensation Earnings Compensation Total Name (US$) (US$) (US$) (US$) (US$) (US$) (US$) (a) (b) (c) (d) (e) (f) (g) (h) Michel St-Pierre 0 0 0 0 0 0 0 The persons who served as members of our board of directors, including executive officers did not receive any compensation for services as a director for 2011. Indemnification Pursuant to the articles of incorporation and bylaws of the corporation, we may indemnify an officer or director who is made a party to any proceeding, including a law suit, because of his position, if he acted in good faith and in a manner he reasonably believed to be in its best interest. In certain cases, we may advance expenses incurred in defending any such proceeding. To the extent that the officer or director is successful on the merits in any such proceeding as to which such person is to be indemnified, we must indemnify him against all expenses incurred, including attorneys fees. With respect to a derivative action, indemnity may be made only for expenses actually and reasonably incurred in defending the proceeding, and if the officer or director is judged liable, only by a court order. The indemnification is intended to be to the fullest extent permitted by the laws of the State of Nevada. Regarding indemnification for liabilities arising under the Securities Act of 1933 which may be permitted for directors or officers pursuant to the foregoing provisions, we are informed that, in the opinion of the Securities and Exchange Commission, such indemnification is against public policy, as expressed in the Act and is therefore unenforceable. -26- ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. The following table sets forth certain information regarding the beneficial ownership of our common stock as of the date of this Report by (i) each of our directors, (ii) each of our officers named in the Summary Compensation Table, (iii) each person who is known by usto be the beneficial owner of more than five percent of ouroutstanding common stock, and (iv) all directors and executive officers as a group. Except as otherwise indicated below, each person named has sole voting and investment power with respect to the shares indicated. The percentage of ownership set forth below reflects each holder's ownership interest in the 57,615,000 shares of our common stock outstanding as of August 18, 2011. Amount and Nature of Beneficial Ownership Name and Address of Beneficial Owner (1) Shares Options/ Warrants Total Percent Michel St-Pierre (2) 0 86.78% 941 de Calais street, Mont St-Hilaire, Quebec, Canada, J3H 4T7 All executive officers and directors as a group (1 person) 0 86.78% Equity Incentive Plan The Company does not have an Equity Incentive Plan. ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE. Transactions with Michel St-Pierre On May 31, 2011, the Company had received loans from Michel St-Pierre, a shareholder, in the amount of $120,083. These loans were received over a one year period. These loans carried an interest of 10% and are payable on demand. The amount owed to stockholder at May 31, 2011 is $120,083. On June 6, 2011, the Company entered into a Consulting Agreement (the “Agreement”) with Michel St-Pierre to provide us with consulting services relating to financial, accounting and management relating to the corporate activities of the Company’s management.The Agreement has a one year term, and for his services Michel St-Pierre will be paid a fee at the rate of Ninety Six Thousand Dollars ($96,000) per annum. ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES (1) Audit Fees The aggregate fees billed for each of the last three fiscal years for professional services rendered by the principal accountant for our audit of annual financial statements and reviews of our interim financial statements included in our Form 10-Q and Form 10-K or services that are normally provided by the accountant in connection with statutory and regulatory filings or engagements for those fiscal years was: $ $ -27- (2) Audit-Related Fees The aggregate fees billed in each of the last three fiscal years for assurance and related services by the principal accountants that are reasonably related to the performance of the audit or review of our financial statements and are not reported in the preceding paragraph: $ 0 $ 0 (3) Tax Fees The aggregate fees billed in each of the last three fiscal years for professional services rendered by the principal accountant for tax compliance, tax advice, and tax planning was: $ 0 $ 0 (4) All Other Fees The aggregate fees billed in each of the last three fiscal years for the products and services provided by the principal accountant, other than the services reported in paragraphs (1), (2), and (3) was: $ 0 $ 0 (5) Our audit committees pre-approval policies and procedures described in paragraph (c) (7) (i) of Rule 2-01 of Regulation S-X were that the audit committee pre-approves all accounting related activities prior to the performance of any services by any accountant or auditor. (6) The percentage of hours expended on the principal accountants engagement to audit our consolidated financial statements for the most recent fiscal year that were attributed to work performed by persons other than the principal accountants full time, permanent employees, to the best of our knowledge, was 0%. Audit Committee Pre-Approval Policies Our Audit Committee reviewed the audit and non-audit services rendered by Paritz & Company, P.A. during the periods set forth above and concluded that such services were compatible with maintaining the auditors’ independence. All audit and non-audit services performed by our independent accountants are pre-approved by our Audit Committee to assure that such services do not impair the auditors’ independence from us. -28- PART IV. OTHER INFORMATION ITEM 15. EXHIBITS AND CONSOLIDATED FINANCIAL STATEMENT SCHEDULES. The following is a complete list of exhibits filed as part of this annual report: Incorporated by reference Exhibit Number Document Description Form Date Number Filed herewith Articles of Incorporation, as amended. S-1 6/19/09 Bylaws. S-1 6/19/09 Stock Certificate S-1 6/19/09 Consulting Agreement – Michel St-Pierre. X Consulting Agreement – Jean-Paul Langlais. X Code of Ethics 10-K 8/20/10 Certification of Principal Executive Officer and Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. X Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 for the Chief Executive Officer and Chief Financial Officer. X Audit Committee Charter 10-K 8/20/10 Disclosure Committee Charter 10-K 8/20/10 -29- SIGNATURES In accordance with Section 13 or 15(d) of the Securities and Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, on this 19th day of August 2011. IMETRIK M2M SOLUTIONS INC. BY: MICHEL ST-PIERRE Michel St-Pierre President, Principal Accounting Officer, Principal Executive Officer and Principal Financial Officer In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dated indicated. Signature Title Date MICHEL ST-PIERRE President, Chief Executive Officer, Treasurer, Chief August 19, 2011 Michel St-Pierre Financial Officer, and sole member of the Board of Directors -30- EXHIBIT INDEX Incorporated by reference Exhibit Number Document Description Form Date Number Filed herewith Articles of Incorporation, as amended. S-1 6/19/09 Bylaws. S-1 6/19/09 Stock Certificate S-1 6/19/09 Consulting Agreement – Michel St-Pierre. X Consulting Agreement – Jean-Paul Langlais. X Code of Ethics 10-K 8/20/10 Certification of Principal Executive Officer and Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. X Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 for the Chief Executive Officer and Chief Financial Officer. X Audit Committee Charter 10-K 8/20/10 Disclosure Committee Charter 10-K 8/20/10 -31-
